Citation Nr: 0403838	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, denied service 
connection for residuals of a back injury and found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for hypertension.  

In January 2004, the Board granted the veteran's 
representative's motion to advance the veteran's case on the 
Board's docket.  

In his March 2003 substantive appeal, the veteran raised a 
claim for entitlement to an increased rating for his service-
connected residuals of a fracture of the right os calcis.  
This issue has not been adjudicated by the RO and is not 
currently before the Board.  It is referred to the RO for 
appropriate development.  

The Board notes that the veteran submitted additional 
evidence with his substantive appeal and the RO did not issue 
a supplemental statement of the case based on a review of 
this evidence before certifying the case to the Board.  
However, the additional evidence is only photocopies of 
documents that had been in the claims folder in 1976.  
Accordingly, the Board finds that a remand is not necessary 
for the issuance of a supplemental statement of the case, and 
the veteran has not been prejudiced by the Board proceeding 
with its appellate review at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

The issue of entitlement to service connection for residuals 
of a back injury will be addressed in the Remand portion of 
this decision.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  In a December 1976 rating decision, the RO denied the 
veteran's original claim for service connection for 
hypertension; the veteran did not file a timely substantive 
appeal and the decision became final.  

3.  Additional evidence pertaining to the veteran's 
hypertension received since the December 1976 RO decision, 
considered in conjunction with the record as a whole, is not 
so significant that it must be considered to fairly decide 
the merits of the claim.  


CONCLUSIONS OF LAW

1.  The December 1976 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 
(2003).  

2.  The additional evidence pertaining to hypertension 
received subsequent to the December 1976 rating decision is 
not new and material, and the claim for service connection 
for hypertension may not be reopened.  38 U.S.C.A. §§ 5103A, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior 
to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2003).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. 
§ 3.159(c)(1)-(3) (2003).  The provisions of these 
regulations were explicitly made applicable only to claims to 
reopen a finally decided claim which were received by VA on 
or after August 29, 2001.  Since the veteran's claim to 
reopen was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as noted at 38 C.F.R. § 3.159 
above, are not applicable to the veteran's claim to reopen.  
Nevertheless, the duty to assist provisions of the VCAA as 
well as the duty to inform provisions are applicable to this 
aspect of the veteran's claim.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters to 
the veteran, apprised him of the information and evidence 
needed to substantiate the claim to reopen, the law 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determination was made.  In a November 
2001 letter, the veteran was advised that his claim for 
service connection for hypertension had previously been 
denied.  In a December 2003 letter, he was further informed 
that VA would obtain his service medical records, VA records, 
and other pertinent federal records.  VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  However, it was ultimately his responsibility to 
submit any private records.  As such, the Board finds that 
the correspondence satisfied VA's duty to notify the veteran 
of the information and evidence necessary to substantiate his 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA) No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003), the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit concluded that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, a year has passed since the 
initial November 2001 letter was sent to the veteran by the 
RO.  Accordingly, the Board concludes that the veteran has 
been provided statutorily sufficient time and opportunity to 
submit evidence in support of his claims.  Also, it must be 
noted that the President recently signed a technical 
amendment to clarify that the time limitations for submitting 
evidence in the VCAA do not prevent VA from issuing a 
decision before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ____).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  
Here, the veteran's notification letter was sent in November 
2001 and his claim was denied in January 2002.  Accordingly, 
there has been no Pelegrini violation.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim to reopen.  His available service 
medical records, private treatment records, and VA treatment 
records are associated with the file.  There is no indication 
that there exists any evidence which has a bearing on the 
issue adjudicated here that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, the duty to assist requirements of 
the VCAA have been met.  

II.  New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In a December 1976 rating decision, the RO denied the 
veteran's original claim for service connection for 
hypertension, based on a finding that there was no evidence 
the veteran had been diagnosed with hypertension in service 
or within one year of his discharge from active military 
duty.  The evidence of record at the time the decision was 
made included the veteran's available service medical records 
which showed that upon entrance examination, his blood 
pressure was reported to be 148/88.  It was noted that he had 
a functional systolic murmur.  Subsequent reports did not 
document any high blood pressure readings, and upon 
separation examination the veteran's blood pressure was 
146/82.  No cardiovascular impairment was found.  Also of 
record was an August 1976 letter from a physician who related 
that he had treated the veteran for hypertension since 1968.  
Upon VA examination in November 1976, the veteran was 
diagnosed with mild systolic hypertension.  The RO determined 
that there was no evidence that the veteran had been 
diagnosed with hypertension in service or within one year of 
his discharge.  The veteran was informed of the RO's 
decision, but he did not file a timely substantive appeal.  
Hence, the December 1976 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).  

In August 2001, the veteran sought to reopen his claim.  He 
submitted a March 1970 consultation report from a private 
facility which indicated that he had been diagnosed with 
hypertension.  Current treatment records from his private 
physician dated from July 1998 to June 1999 also show that 
the veteran had a history of hypertension.  However, the 
additional evidence still does not tend to show that the 
veteran was diagnosed with hypertension in service or within 
one year of his discharge.  Therefore, the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Accordingly, the claim for service connection for 
hypertension is not reopened, and the appeal is denied.  

The Board recognizes that the veteran's is a combat veteran 
who has been awarded the Purple Heart; hence, his assertions 
that he may have been treated for elevated blood pressure in 
service may be regarded as credible under 38 U.S.C.A. 
§ 1154(b).  However, he is not competent to state that he had 
chronic high blood pressure.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (Where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden may not be met by lay testimony 
because lay persons are not competent to offer medical 
opinions).  Furthermore, the veteran's assertions alone are 
not considered new and material evidence to reopen a claim 
because his statements are duplicative of those he made in 
support of his initial claim.  Finally, the Board notes that 
although it appears that the veteran's service medical 
records were damaged by the fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973, it 
does not appear that they are incomplete.  




ORDER

New and material evidence has not been presented to reopen 
the claim for service connection for hypertension, and the 
appeal is denied.  


REMAND

As noted above, the veteran is a combat veteran, and he has 
asserted that he injured his back while lifting 200 pound 
rounds of ammunition in support of combat operations.  The 
veteran is considered competent to relate that he sustained 
an injury, and his assertion of a back injury is consistent 
with the circumstances of his service.  Therefore, it may be 
accepted as satisfactory evidence that the back injury 
occurred in service.  See 38 U.S.C.A. § 1154(b); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Under these circumstances, 
the Board finds that consistent with the duty to assist the 
veteran, an examination and opinion is required in order to 
ascertain whether there is a relationship between the 
veteran's injury in service and his currently diagnosed back 
disability.   

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the etiology of any currently diagnosed 
back disability.  The claims folder 
should be made available to the examiner.  
After a thorough examination and a review 
of the claims file, including the service 
medical records, the examiner should 
indicate for the record whether it is at 
least as likely as not that the veteran 
has a current back disability due to the 
injury he sustained in service.  

2.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any response received from 
the veteran, the claim for service 
connection for residuals of a back injury 
should be re-adjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



